841 F.2d 1123Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randy Earle JORDAN, Petitioner-Appellant,v.D.A. GARRAGHTY, Warden;  Attorney General of the State ofVirginia, Respondents-Appellees.
No. 87-7669.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 23, 1987.Decided:  Feb. 23, 1988.

Randy Earle Jordan, appellant pro se.
Robert Quentin Harris, Assistant Attorney General, for appellees.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.*   Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Jordan v. Garraghty, C/A No. 87-0364-R (E.D.Va. Aug. 3, 1987).


2
DISMISSED.



*
 On the issue of whether one incident involving the robbery of multiple victims may result in more than one robbery conviction, we find that the opinion of Virginia's intermediate appellate court is persuasive because Virginia's highest court has not spoken.   Sanderson v. Rice, 777 F.2d 902, 905 (4th Cir.1985), cert. denied, 475 U.S. 1027 (1986)